      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 1 of 26



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

CONNECTICUT MUNICIPAL             :
ELECTRIC ENERGY                   :
COOPERATIVE,                      :
   plaintiff,                     :
                                  :
v.                                :       CASE NO. 3:19-cv-839(JCH)
                                  :
NATIONAL UNION FIRE               :
INSURANCE COMPANY OF              :
PITTSBURGH, PA,                   :
   defendant.                     :

              RULING ON DEFENDANT’S MOTION TO COMPEL

     Pending before the Court is the defendant’s motion to

compel. (Dkt. #35.)     The plaintiff filed a response in

opposition to the motion on March 25, 2020. (Dkt. #41.)

Plaintiff’s response asserted that the defendant failed to meet

and confer about the discovery dispute before filing the motion

to compel. Since Rule 37 of the Local Rules of Civil Procedure

requires the parties to meet and confer before filing a motion

to compel, the Court held an on the record telephonic conference

on April 21, 2020 and instructed the parties to meet and confer.

Thereafter, on May 8, 2020, the parties submitted a joint status

report detailing the remaining discovery issues.         (Dkt. #48.)

Thereafter, oral argument was held on July 1, 2020.          For the

reasons that follow, defendant’s motion to compel is DENIED.




                                      1
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 2 of 26



I.   Background

     On May 31, 2019, plaintiff Connecticut Municipal Electric

Energy Cooperative (“CMEEC”) brought suit against defendant

National Union Fire Insurance Company of Pittsburgh, PA

(“National Union”).    (Dkt. #1.)    National Union is a

Pennsylvania stock corporation that writes and issues insurance

policies in Connecticut.     (Dkt. #1, ¶4.)     National Union issued

a Not-For-Profit-Risk Protector insurance policy to CMEEC with

effective dates of coverage from November 1, 2015 until November

1, 2016 (“the Policy”).     (Dkt. #1, ¶7.)

     After National Union denied coverage under the policy,

CMEEC filed this action.     The amended complaint asserts claims

for breach of contract; breach of the covenant of good faith and

fair dealing; and seeks a declaratory judgement declaring that

National Union must indemnify or advance legal costs to CMEEC

under the Policy for legal fees, costs, and expenses incurred in

connection with certain civil and criminal proceedings.          (Dkt.

#32, ¶¶1–140.)

     During discovery, National Union served interrogatories and

requests for production of documents on CMEEC.         On March 11,

2020, National Union wrote to the Honorable Janet C. Hall1

informing her of CMEEC’s failure to respond to some of those


1 National Union’s motion to compel was referred to the undersigned on
March 30, 2020. (Dkt. #44.)
                                    2
         Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 3 of 26



discovery requests.       (Dkt. #35-1 at 1–2.)      National Union argues

that CMEEC failed to properly object to the discovery requests

and asks the Court to compel CMEEC to respond.            (Dkt. #35-1 at

1–2.)     The Court held a telephonic discovery conference and

instructed the parties to meet and confer.           Thereafter, the

parties were able to resolve their disputes over all but the

following discovery requests:

        A. National Union’s Discovery Requests for CMEEC

Interrogatory No. 14: For each and every person identified in
response to Interrogatory No. 13, identify each person’s
familial relationship with any current or former CMEEC employee,
including Rankin, Sullivan, Bilda, DeMuzzio, and/or Pryor.

Request No. 5: Any and all documents concerning communications
between Drew Rankin (“Rankin”), James Sullivan (“Sullivan”),
John Bilda (“Bilda”), Edward DeMuzzio (“Demuzzio”), Edward Pryor
(“Pryor”) and CMEEC concerning Indictment 1 or Indictment 2.

Request No. 8: Any and all documents concerning communications
between CMEEC and any person or entity concerning the Pryor
Lawsuit, including, but not limited to, one or more attorneys at
Finn Dixon & Herling LLP.

Request No. 32: Any and all documents concerning communications
between Rankin, Sullivan, Bilda, Demuzzio, or Pryor and any
police force or government entity or organization, regarding the
allegations in Indictment 1 or Indictment 2.

Request No. 33: Any and all documents evidencing costs or
expenses that CMEEC paid or reimbursed as alleged in Indictment
1.

Request No. 34: Any and all documents evidencing costs or
expenses that CMEEC paid or reimbursed relating to trips to the
Kentucky Derby or the golf resort in West Virginia.




                                       3
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 4 of 26



Request No. 35: Any and all documents concerning the trips to
the Kentucky Derby or the golf resort in West Virginia
referenced in Indictment 1 or Indictment 2.

Request No. 36: Any and all documents concerning the alleged
personal expenses that CMEEC paid or reimbursed on behalf of Mr.
John Bilda, as alleged in Indictment 2.

Request No. 37: Any and all documents concerning CMEEC’s
termination of the employment of Drew Rankin.

Request No. 38: Any and all documents concerning CMEEC’s
indemnification or payment of legal fees relating to Indictment
1.

Request No. 39: Any and all documents concerning CMEEC’s
indemnification or payment of legal fees relating to Indictment
2.

Request No. 40: Any and all documents concerning CMEEC’s
indemnification or payment of legal fees relating to the Pryor
Lawsuit.

Request No. 45: Any and all documents produced by CMEEC in
response to the Subpoenas.

Request No. 53: Any and all documents evidencing meetings,
agendas, itineraries, or conferences that occurred at the trips
to the Kentucky Derby or the golf resort in West Virginia as
alleged in Indictment 1 or Indictment 2.

Request No. 54: Any and all documents concerning communications
by Rankin, Sullivan, Bilda, Demuzzio, or Pryor to any person or
entity concerning the Pryor Lawsuit.

Request No. 55: Any and all documents concerning the payment of
any travel expenses, private chartered airfare, first-class
hotel accommodations, meals, tickets to sporting events, golf
fees, souvenirs and gifts as alleged in paragraphs 19 and 20 of
Indictment 2.

Request No. 56: Any and all documents concerning gifts paid for,
or reimbursed by, CMEEC during trips to the Kentucky Derby or
the golf resort in West Virginia as alleged in Indictment 1 or
Indictment 2.

                                    4
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 5 of 26



Request No. 59: Any and all correspondence between CMEEC and
QE.LLC.

Request No. 60: Any and all correspondence between Rankin,
Sullivan, Bilda, Demuzzio, or Pryor and QE.LLC. See Indictment
2, ¶¶ 27, 36, 54.

Request No. 61: Any and all documents concerning the alleged
personal expenses that CMEEC paid or reimbursed on behalf of Mr.
James Sullivan, as alleged in Indictment 1 or Indictment 2.

Request No. 71: Any and all correspondence between CMEEC and any
agent, representative, or employee of the City of Norwich, the
City of Groton, the Borough of Jewett City, the Second Taxing
District of the City of Norwalk, the Third Taxing District of
the City of Norwalk, and the Town of Bozrah, Connecticut,
concerning trips to the Kentucky Derby or the golf resort in
West Virginia.

Request No. 72: Any and all correspondence between Rankin,
Sullivan, Bilda, Demuzzio, or Pryor and any agent,
representative, or employee of the City of Norwich, the City of
Groton, the Borough of Jewett City, the Second Taxing District
of the City of Norwalk, the Third Taxing District of the City of
Norwalk, and the Town of Bozrah, Connecticut, concerning trips
to the Kentucky Derby or the golf resort in West Virginia.

Request No. 73: Any and all documents concerning internal
investigations by CMEEC, or on behalf of CMEEC, concerning the
allegations in Indictment 1 or Indictment 2, including, but not
limited to, any investigations by Suisman Shapiro.

Request No. 75: Any and all documents that CMEEC created or
produced in response to Freedom of Information Act Requests it
received from 2013 through the present that concern the
allegations in Indictment 1, Indictment 2, or the Pryor Action.

     B. CMEEC’s Responses to the Discovery Requests

     Except for request numbers 8, 38, 39, 40, 45 and 59, CMEEC

provided the same response to all of National Union’s production




                                    5
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 6 of 26



requests.   The only variation is that CMEEC asserted that

certain requests are vague and overly broad.

RESPONSE: Plaintiff objects to this request as vague and overly
broad in that it contains numerous undefined terms regarding
“[a]ny and all communications between CMEEC and any person or
entity concerning the Pryor Lawsuit.” Plaintiff further objects
on the grounds that this request is overly broad and not
proportional to the needs of the case and it seeks documents
that are not relevant to the claims or defenses in this case.
Plaintiff further objects to this request as seeking information
protected by the work product doctrine and the attorney-client
privilege.

(Dkt. #35-1, at 12); (Dkt. #35-2, at 9, 18–20, 22, 25–27, 30–
32.)

     The following responses included the general objection

quoted above plus an additional response.

Response to Production Request No. 8: Subject to and without
waiving its objections, Plaintiff states that following a
due and reasonable search, it has not located responsive
documents.

Response to Production Request No. 35: Subject to and without
waiving its objections, Plaintiff will produce responsive
non-objectionable documents. Plaintiff refers to documents
produced as CMEEC 00001 to 00306, 00628-1559 and documents
referenced in response to request no. 68.

Response to Production Request No. 39:      Subject to and without
waiving its objections, Plaintiff will      produce responsive
non-objectionable documents. Plaintiff      refers to documents
produced as 00001 to 00306, 00628-1559      and documents referenced
in response to request no. 68.

Response to Production Request No. 40: Subject to and without
waiving its objections, Plaintiff will produce responsive
non-objectionable documents. Plaintiff refers to documents
produced as 00001 to 00306, 00628-1559, 1568 to 1655 and
documents referenced in response to request no. 68.

(Dkt. #35-2, at 10, 19–20.)


                                    6
       Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 7 of 26



      CMEEC responded to National Union’s requests for production

numbers 45 and 59 with the following responses:

Response to Production Request No. 45: Plaintiff objects to this
request on the grounds that this request is overly broad and not
proportional to the needs of the case and it seeks documents
that are not relevant to the claims or defenses in this case.
Plaintiff further objects to this request as seeking information
protected by the work product doctrine and the attorney-client
privilege.

Response to Production Request No. 59: Plaintiff objects on the
grounds that this request is overly broad and not proportional
to the needs of the case and it seeks documents that are
not relevant to the claims or defenses in this case.
(Dkt. #35-2, at 22, 25.)

      On February 11, 2020, plaintiff supplemented its responses

to requests for production numbers 38, 39, and 40.

Supplemental Response to Production Request No. 38, 39, and 40:
Objection pending. Subject to and without waiving its
objections, in addition to documents previously produced, the
plaintiff refers to documents produced with these supplemental
responses as CMEEC 01774-01856.
(Dkt. #48-1, at 1–6.)

II.   Legal Standard

      “Where a party ‘fails to produce documents . . . as

requested,’ Federal Rule of Civil Procedure 37 permits ‘[the]

party seeking discovery . . . [to] move for an order compelling

an answer, designation, production or inspection.’”           In re

Aggrenox Antitrust Litig., No. 3:14-CV-572 (SRU), 2017 WL

5885664, at *1 (D. Conn. Nov. 29, 2017) (quoting Fed. R. Civ. P.

37(a)(3)(B))(alterations in original).        “Because the Federal

Rules . . . are to be construed liberally in favor of discovery,

                                     7
        Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 8 of 26



 . . . the party resisting discovery bears the burden of showing

 why discovery should be denied.”         In re Aggrenox Antitrust

 Litig., 2017 WL 5885664, at *1 (internal citations and quotation

 marks omitted).

       “All ‘[m]otions relative to discovery,’ including motions

 to compel, ‘are addressed to the discretion of the [district]

 court.’”     Id. (quoting Soobzokov v. CBS, Quadrangle/New York

 Times Book Co., 642 F.2d 28, 30 (2d Cir. 1981)).          “Rule 26 vests

 the trial judge with broad discretion to tailor discovery

 narrowly and to dictate the sequence of discovery.”           Crawford-El

 v. Britton, 523 U.S. 574, 598 (1998).         Discovery orders “will

 only be reversed if [the district court's] decision constitutes

 an abuse of discretion.”      Daval Steel Prods. v. M/V Fakredine,

 951 F.2d 1357, 1365 (2d Cir. 1991).

III.   Discussion

       Rule 26 of the Federal Rules of Civil Procedure allows

 parties to obtain “any nonprivileged matter that is relevant to

 any party’s claim or defense and proportional to the needs of

 the case.”     Fed. R. Civ. P. 26(b)(1).      “For good cause, the

 court may order discovery of any matter relevant to the subject

 matter involved in the action.”       Id.    “Relevant information need

 not be admissible at the trial if the discovery appears

 reasonably calculated to lead to the discovery of admissible

 evidence.”     Id.   “Relevance to the subject matter under Rule 26

                                      8
         Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 9 of 26



is ‘construed broadly to encompass any matter that bears on, or

that reasonably could lead to other matter that could bear on,

any issue that is or may be in the case.’”           United States CFTC

v. Parnon Energy, Inc., 593 Fed. Appx. 32, 36 (2d Cir. 2014)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

(1978)).

        CMEEC’s response to the motion to compel asserts that the

requested discovery is not relevant to whether National Union

properly denied coverage of CMEEC’s claim and therefore not

relevant to a claim or defense in this action.            (Dkt. #41, 5–

13.)     As a result, CMEEC argues that the requested information

and documents are not discoverable.          The Court concludes that

the documents are relevant but finds that their production is

not proportional to the needs of the case.

        A. The Discovery Requests Are Relevant to National Union’s
           Defense for Discovery Purposes.

        CMEEC’s lawsuit is based on National Union’s failure to

indemnify and advance legal costs to CMEEC for federal grand

jury subpoenas served on CMEEC in October of 2016 and March of

2017.     (Dkt. #32, ¶¶14, 16, 22–25.)       CMEEC also challenges,

inter alia, National Union’s failure to indemnify and advance

legal costs for two federal indictments brought against certain




                                       9
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 10 of 26



agents and representatives of CMEEC’s Board of Directors and

certain officers of CMEEC.2 (Dkt. #32, ¶¶40, 43.)

     National Union claims that it was not required to indemnify

CMEEC or advance legal costs under the Policy because of an

exclusion in the Policy.3     (Dkt. #35-1, at 13.)      National Union

asserts that the requested discovery is relevant to a claim or

defense in the case because the requested information will show

that the exclusion applied and, therefore, National Union did

not wrongfully deny coverage.      (Dkt. #35-1, at 13-14.)

     Illustrating the point, one of the indictments alleges that

the indicted individuals conspired to conduct the business and

affairs of CMEEC for their personal and financial benefit “and



2 The individuals are Drew Rankin, James Sullivan, John Bilda, Edward
DeMuzzio and Edward Pryor. (Dkt. #32, ¶¶40, 43.)

3 “The exclusion in Endorsement # 8 states:
In consideration of the premium charged, it is hereby understood and
agreed that, with respect to all Coverage Sections, the Insurer shall
not be liable to make any payment for Loss in connection with any
Claim made against any Insured alleging, arising out of, based upon,
or attributable to:
(i) payments, commissions, gratuities, benefits o r any other favors to
or for the benefit of any full or part-time domestic or foreign
government or armed services officials, agents, representatives,
employees or any members of their family or any entity with which they
are affiliated; or
(ii) payments, commissions, gratuities, benefits or any other favors
to or for the benefit of any full or part-time officials, directors,
agents, partners, representatives, principal shareholders, or owners
or employees, or “affiliates” (as that term is defined in The
Securities Exchange Act of 1934, including any officers, directors,
agents, owners, partners, representatives, principal shareholders or
employees of such affiliates) of any customers of the Organization or
any members of their family or any entity with which they are
affiliated; . . . .” (Dkt. #35-1, at 13)(emphasis in original).
                                    10
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 11 of 26



for the personal pecuniary and financial benefit of their family

members, friends and associates.” (Dkt. #35-1, at 13)(quoting

Dkt. #35-6, at ¶17).     Among other things, the indictment alleges

that a trip to the Kentucky Derby in 2015 included James

Sullivan’s brother, sister-in-law and minor son. (Dkt. #35-1, at

13)(citing Dkt. #35-6, at ¶31). National Union asserts that the

allegations in the indictments potentially trigger the exclusion

in coverage, thereby making the identities of individuals who

attended certain trips relevant and discoverable. (Dkt. #35-1,

at 13-14).

     CMEEC notes that the case law in Connecticut provides that

when evaluating whether an insurer has a duty to defend its

insured, “it is the claim which determines the insurer’s duty to

defend; and it is irrelevant that the insurer may get

information from the insured, or from anyone else, which

indicates, or even demonstrates, that the [claim] is not in fact

covered.” (Dkt. #41, at 8)(quoting Hartford Casualty Insur. Co.

v. Litchfield Mutual Fire Insur. Co., 274 Conn. 457, 464

(2005)).     Thus, CMEEC argues that National Union cannot use the

requested information or documents to establish that the

exclusion in the Policy applied.        Instead, CMEEC argues that,

when determining whether the Policy required coverage, National

Union is limited to the allegations in the complaint and in the

indictments.     (Dkt. #41, at 5–9.)     Thus, CMEEC argues that the

                                   11
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 12 of 26



interrogatories and requests for production seek irrelevant and

non-discoverable information.     (Dkt. #41, at 5–9.)      The Court

disagrees.

     While the requested information may not be relevant at

trial, relevancy is much broader for discovery purposes.          See

Oppenheimer Fund v. Sanders, 437 U.S. 340, 351–352 (1978).             Rule

26(b)(1) of the Federal Rules of Civil Procedure provides,

“[i]nformation within this scope of discovery need not be

admissible in evidence to be discoverable.”        CMEEC’s argument

would essentially foreclose almost all discovery in insurance

cases involving an alleged breach of the duty to defend or to

advance legal costs.    Therefore, the Court rejects CMEEC’s

argument.

     B. The Discovery Requests Are Not Proportional to the Needs
        of the Case

     CMEEC argues that National Union’s discovery requests are

not proportional to the needs of the case.        When determining

whether discovery is “proportional to the needs of the case,”

Rule 26(b)(1) of the Federal Rules of Civil Procedure requires a

court to consider the following factors, “the importance of the

issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the




                                   12
        Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 13 of 26



issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.”          Id.

        The proportionality analysis focuses on the marginal

utility of the requested discovery. Osucha v. Alden state Bank,

2019 WL 6783289 (WDNY 2019).        Generally, the greater the

relevance of the requested information, the less likely the

requested discovery will be disproportionate to the needs of the

case.    Vaiggasi v. Solow Mgmt. Corp., 11 Civ. 5088 (RMB)(HBP),

2016 WL 616386 (SDNY Feb. 16, 2016).

        The party resisting the discovery, in this instance CMEEC,

bears the burden of showing that the requested discovery is

disproportionate to the needs of the case. United States ex rel.

Rubar v. Hayner Hoyt Corp., No. 514CV830GLSCFH, 2018 WL 4473358,

at *10 (N.D.N.Y. Sept. 18, 2018); see also Royal Park

Investments SA/NV v. Deutsche Bank Nat'l Trust Co., 14-cv-4394

(AJN) (BCM), 2016 WL 4613390, at *6-7 (S.D.N.Y. Aug. 31,

2016)(“the party resisting discovery bears the burden of

demonstrating that ... the requests are irrelevant, or are

overly broad, burdensome, or oppressive.”).             As the advisory

committee notes make clear, the 2015 “amendments were intended

to ‘encourage judges to be more aggressive in identifying and

discouraging discovery overuse.’” Alaska Elec. Pension Fund v.

Bank of Am. Corp., No. 14-CV-7126 (JMF), 2016 WL 6779901, at *2



                                      13
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 14 of 26



(S.D.N.Y. Nov. 16, 2016)(quoting Fed. R. Civ. P. 26(b)(1),

advisory committee notes to 2015 amendments).

     National Union argues that the discovery is proportional to

the needs of the case because the probative value of the

discovery outweighs the burden of production.        In response,

CMEEC states that the requested information includes over a

million documents that do not bear on the issues disputed in

this case and that production of the requested discovery would

be prohibitively expensive.     Upon consideration of the five

factors below, the Court agrees with CMEEC.

                1. The importance of the issues at stake in the
                   action

     The issues in this case are certainly important to the

parties.   The dispute centers around whether National Union is

required to reimburse CMEEC for certain expenses and fees

incurred as part of the criminal investigations and the Pryor

Civil Action.   The lawsuit will determine which party will be

responsible for significant legal fees and costs.


                2. The amount in controversy

     The amount in controversary is very high.        The parties

stated at oral argument that the damages sought for the cost of

defense in the previous actions is about $4,000,000 and is

continuing to increase.




                                   14
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 15 of 26



                3. The parties Relative Access to Relevant
                   Information


     As it relates to the disputed discovery requests, CMEEC has

greater access to the information than National Union.          However,

as discussed below, the Court finds the requested discovery has

minimal relevance and, given the burden and expense of

production, is disproportionate to the needs of the case.


                4. The importance of the discovery in resolving
                   the issues

     National Union argues that the discovery is relevant to

whether the exclusion in Endorsement #8 applies.         (Dkt. #35-1,

at 13.)   Specifically, National Union asserts that the documents

will demonstrate whether the individuals in attendance at the

Kentucky Derby or the golf resort in West Virginia were related

to the individuals charged in the indictment.        Thus, National

Union argues that the requested information will shed light on

whether the exclusion applies.     As noted earlier, the exclusion

provides, in part, that “the Insured shall not be liable to make

any payment for Loss in connection with any Claim made against

any Insured alleging, arising out of, based upon, or

attributable to payments, commissions, gratuities, benefits or

other favors to or for the benefit of . . . employees or any

members of their family.” (Dkt. #35-1, at 13.)(emphasis in

original).


                                   15
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 16 of 26



     In response, CMEEC argues that the documents are not

important to the resolution of the issues in the case.           Rather,

the requested documents relate to issues that will be involved

in the pending criminal trial.4      (Dkt. #48, at 9.)

     As noted earlier, as a legal matter, CMEEC argues that any

information that National Union discovered outside of the claim

is entirely irrelevant at trial to whether National Union

wrongfully denied coverage.5      (Dkt. #41, at 10.)

     As CMEEC notes, “[i]n construing the duty to defend as

expressed in an insurance policy, [t]he obligation of the

insurer to defend does not depend on whether the injured party

will successfully maintain a cause of action against the insured

but on whether he has, in his complaint, stated facts which

bring the injury within the coverage.”        Hartford Cas. Ins. Co.

v. Litchfield Mut. Fire Ins. Co., 274 Conn. 457, 463–64 (2005)

quoting Bd. of Educ. of City of Bridgeport v. St. Paul Fire &

Marine Ins. Co., 261 Conn. 37, 40–41 (2002))(internal quotation

marks omitted).    “If the latter situation prevails, the policy

requires the insurer to defend, irrespective of the insured's

ultimate liability. . . . It necessarily follows that the




4 As noted during the oral argument, CMEEC is not a party to the
criminal proceedings.
5 National Union merely cites to the breadth of discovery allowed under

the federal rules as support that the discovery requests would be
relevant. (Dkt. No. 48, at 7.)
                                    16
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 17 of 26



insurer's duty to defend is measured by the allegations of the

complaint. . . .    Hence, if the complaint sets forth a cause of

action within the coverage of the policy, the insurer must

defend.”    Board of Education, 261 Conn. at 40–41 (internal

quotation marks omitted). “If an allegation of the complaint

falls even possibly within the coverage, then the insurance

company must defend the insured.”       Moore v. Continental Casualty

Co., 252 Conn. 405, 409 (2000) (internal quotation marks

omitted).

     Connecticut courts have consistently held

     that the duty to defend means that the insurer will defend
     the suit, if the injured party states a claim, which, qua
     claim, is for an injury covered by the policy; it is the
     claim which determines the insurer's duty to defend; and it
     is irrelevant that the insurer may get information from the
     insured, or from any one else, which indicates, or even
     demonstrates, that the injury is not in fact covered.

Hartford Cas. Ins. Co., 274 Conn. at 464 (emphasis added)

(quoting Keithan v. Massachusetts Bonding & Ins. Co., 159 Conn.

128, 139 (1970))(internal quotation marks omitted).

     As CMEEC notes, the Connecticut Supreme Court has

consistently held that coverage under an insurance policy is

determined solely based on the claim and any outside information

is irrelevant.     Hartford Cas. Ins. Co., 274 Conn. at 464;

Keithan, 159 Conn. at 139; Flint v. Universal Mach. Co., 238

Conn. 637, 647 (1996); Qsp, Inc. v. Aetna Cas. & Sur. Co., 256

Conn. 343, 352 (2001).

                                   17
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 18 of 26



     Exclusions encompassed in an insurance contract are

considered similarly to other policy provisions and the language

is viewed favorably to the insured.      Nationwide Mut. Ins. Co. v.

Pasiak, 327 Conn. 225, 239 (2017).      “When construing exclusion

clauses, ‘the language should be construed in favor of the

insured unless it has a high degree of certainty that the policy

language clearly and unambiguously excludes the claim.’”          Id.

(quoting Connecticut Ins. Guaranty Assn. v. Drown, 314 Conn.

161, 188 (2014)).   “While the insured bears the burden of

proving coverage, the insurer bears the burden of proving that

an exclusion to coverage applies.”      Nationwide Mut. Ins. Co.,

327 Conn. at 239 (citing Capstone Building Corp. v. American

Motorists Ins. Co., 308 Conn. 760, 788 n.24 (2013).

     “When an exclusion clause is relied upon to deny coverage,

the insurer has the burden of demonstrating that the allegations

of the [underlying] complaint cast that pleading solely and

entirely within the policy exclusions and, further, that the

allegations, in toto, are subject to no other interpretation.”

Nationwide Mutual Ins. Co. v. McHugh, No. 448929, 2001 WL

1706752 at *3 (Conn. Super. Dec. 19, 2001) (citation omitted).

An insurer’s obligation to defend under a policy provision is

not terminated where facts and circumstances arise throughout

litigation demonstrating that an exclusion to coverage applied.

Vermont Mut. Ins. Co. v. Ciccone, 900 F. Supp. 2d 249, 261 (D.

                                   18
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 19 of 26



Conn. 2012).   The obligation to defend and continue to defend

the insured is determined based on whether the complaint

establishes a possibility that the claim is covered under the

insurance policy.    Id.

     As a factual matter, CMEEC further asserts that the

identities of the individuals who attended the conferences and

the amounts that were paid are not in dispute in the present

action. (Dkt. #48, at 9.)      CMEEC asserts that documents

addressing those issues have already been produced to National

Union. (Id.)   According to CMEEC, CMEEC has already produced

“documents concerning the Kentucky Derby trips and golf trips

which are the subject of the criminal indictments, as well as

trips which are not, including: (1) lists identifying the

attendees on each of the trips; (2) emails from Drew Rankin to

the invited guests.”       (Id.)   Thus, National Union’s need for the

requested discovery appears minimal, at best.

                 5. Whether the burden or expense of the proposed
                    discovery outweighs its likely benefit

     Most of the documents that National Union has requested are

included within Request for Production No. 45, which seeks the

production of “any and all documents produced by CMEEC in

response to the subpoenas.”6       (Dkt. #48, at 5.)    National Union



6 National Union concedes that the information requested in Request No.
45 largely duplicates the information requested in Request Nos. 5, 9,
19, 20, 31-36, 53-61, 64-67, and 71-76. (Dkt. #48, at 5).
                                     19
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 20 of 26



notes that those documents were already prepared and examined in

response to the grand jury subpoenas. (Id.) Thus, National Union

argues that CMEEC’s burden in producing the requested documents

is relatively low because by “producing the subpoena compliance,

[CMEEC] would wholly or partially satisfy . . . Requests 5, 9,

19, 20, 31-36, 53-61, 64-67, and 71-76.”        (Dkt. No. 48, at 5-6.)

According to National Union, “[t]he documents responsive to

Production Request 45 should be readily available for [CMEEC] to

produce, as [CMEEC] has already produced them to the federal

government.     In doing so, presumably [CMEEC] screened the

documents for privilege and reviewed them for responsiveness.”

(Dkt. No. 48, at 5.)7

     According to CMEEC, CMEEC has already produced over 4,000

pages of documents in response to National Union’s discovery

requests.     (Dkt. #48, at 1.)   CMEEC argues that the discovery

requests include more than one million additional documents that

do not bear on the issues disputed in this case and the

production of such documents would be prohibitively expensive.

     Additionally, in response to National Union’s argument that

producing the same documents that were produced in response to



7 National Union makes a similar argument regarding Request for
Production No. 75, which seeks the production of “[a]ny and all
documents that CMEEC created or produced in response to Freedom of
Information Act Requests it received from 2013 through the present
that concern the allegations in Indictment 1, Indictment 2, or the
Pryor Action.” (See Dkt. #48, at 6).
                                    20
        Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 21 of 26



the subpoenas in the criminal proceedings should require minimal

effort or expense, CMEEC advised the Court, during the oral

argument on July 1, 2020, that CMEEC retained a different lawyer

for the criminal proceedings.        Thus, CMEEC’s civil lawyer is not

familiar with the documents that were produced in the criminal

proceedings.     In order to produce those documents in this case,

CMEEC’s current counsel would need to duplicate the work done by

the lawyer in the criminal proceedings.          Notably, CMEEC asserts

that National Union’s production requests would encompass over a

million documents and the cost would be prohibitively expensive

as CMEEC has already incurred over $4,000,000 litigating the

criminal and civil actions for which National Union has denied

coverage.     CMEEC argues that this would be overly burdensome as

CMEEC is a not-for-profit organization and a political sub-

division created by statute.        The Court finds that CMEEC has met

its burden of proving that the cost and burden of production

would be significant and disproportionate to the needs of the

case.

        The 2015 advisory committee notes to Rule 26 of the Federal

Rules of Civil Procedure specifically acknowledge that the

proportionality analysis will sometimes preclude a party from

obtaining information that would otherwise be discoverable.               As

the advisory committee notes state, “[t]he objective is to guard

against redundant or disproportionate discovery that may be

                                      21
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 22 of 26



directed to matters that are otherwise proper subjects of

inquiry.” Fed. R. Civ. P. 26(b)(1), advisory committee notes to

2015 amendments.

     There may very well be relevant information in the

documents that were produced in response to the subpoenas in the

criminal proceedings.     However, it is difficult to see how every

single document that was produced in response to those subpoenas

would be relevant to the limited issues in the instant case.

     The critical issue in this case involves “the application

of the exclusion contained in Endorsement 8 of the policy.”

(Dkt. #48, at 7).    Given the language of the exclusion, which is

quoted in footnote 3 of this Decision, the identities of the

individuals who attended the conferences and the amounts paid

are highly relevant to whether the exclusion applies.          However,

CMEEC asserts that this information is not in dispute and

documents addressing those issues have already been produced to

National Union.8    (Dkt. #48, at 9.) Those documents include:



8 Before the Court instructed the parties to meet and confer, Request
for Production No. 76 was one of the disputed items. Request No. 76
requested “[a]ny and all documents concerning the identifies of
individuals who attended the trips to the Kentucky Derby or the golf
resort in West Virginia referenced in” the Indictments. Apparently,
the dispute over Request No. 45 has been resolved. While the Court
struggled with whether to compel CMEEC to answer Interrogatory No. 14,
the Court declined to do so, based on the fact that the parties have
successfully resolved their dispute over Request No. 76. Unlike
Interrogatory No. 14, which incorporates Interrogatory No. 13, Request
No. 76 is more narrowly tailored. Interrogatories 13 and 14 appear to
seek information that is not even covered by the criminal proceedings.
                                    22
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 23 of 26



           (i)      a report of Attorney Eileen Duggan to the
                    Special Committee of the Board of Directors of
                    CMEEC, which consists of more than 800 pages
                    including exhibits consisting of emails and
                    documents concerning the facts alleged in the
                    criminal proceedings;

           (ii)     documents concerning the termination of Mr.
                    Rankin’s employment, including minutes from
                    board meetings;

           (iii)    documents evidencing the payment of costs to
                    the Kentucky Derby and golf resorts;

           (iv)     documents concerning expense reimbursements to
                    Messrs. Bilda and Sullivan; and

           (v)      legal invoices CMEEC has paid relating to the
                    defense of the individual defendants in the
                    criminal proceedings.9


(Dkt. #48, at 8-10).     Such documents appear to go to the very

heart of the issues presented in this litigation.          Thus, it is

unclear why, after receiving that information, National Union is

still in need of such expansive discovery.


     The parties in this case are litigating the coverage

dispute, not the criminal cases or the Pryor Civil Action.

Given the narrow issues in this case and the vast amount of

discovery that has already been produced by CMEEC, the marginal

utility of requiring CMEEC to produce “any and all” documents it

produced in response to the criminal subpoenas does not justify


9 Although Request for Production Nos. 34-39 are overly broad, the
documents that CMEEC has produced are partially responsive to those
requests.


                                    23
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 24 of 26



the tremendous expense.10 See e.g., Alaska Elec. Pension Fund v.

Bank of Am. Corp., No. 14-CV-7126 (JMF), 2016 WL 6779901, at *3

(S.D.N.Y. Nov. 16, 2016)(“At bottom, then, Plaintiffs' entire

relevancy argument hinges on a general contention that every

communication and work product related to the regulatory

investigations is ‘likely’ to contain additional relevant

information. But that sort of conclusory claim is insufficient

to support such an expansive discovery request.”); Badr v.

Liberty Mutual Grp., Inc., No. 06-CV-1208, 2007 WL 2904210

(AHN), at *3 (D. Conn. Sept. 28, 2007) (finding a request for

“any and all” documents “overly broad”).11




10 Request No. 75 seeks “any and all documents that CMEEC created or
produced in response to [FOIA] requests it received from 2013 through
the present that concern the allegations in” the Indictments or the
Pryor Action. The issues in this case are much narrower than the
issues in the criminal proceedings. The main question in this case is
whether the exclusion applies. Thus, the marginal utility of anything
and everything that CMEEC created or produced in response to FOIA
requests from 2013 to the present seems minimal.

11 Many of the discovery requests broadly seek “any and all” documents
related to certain topics. For instance, Request for Production No. 5
seeks any and all documents concerning communications between any of
the indicted individuals and CMEEC regarding the Indictments; Request
No. 8 seeks any and all documents concerning communications between
CMEEC and any person or entity concerning the Pryor Civil lawsuit;
Request No. 32 seeks any and all documents concerning communications
between the indicted individuals and any police force or government
entity or organization, regarding the allegations in the Indictments;
Request No. 53 requests any and all documents evidencing meetings,
agendas, or itineraries at the trips to the Kentucky Derby or the golf
resort in West Virginia. Given the language in the exclusion clause,
these incredibly broad requests are disproportionate to the needs of
the case.
                                    24
      Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 25 of 26



      Although the amount in controversary is admittedly very

high, the Court concludes, based on the above discussion, that

the potential benefit of the disputed discovery does not justify

the burden and expense of production.        As discussed above, many

of the issues that the requested documents are designed to

resolve are not actually in dispute in the present action, due

to concessions that have been made or documents that have been

produced already.    Further, the burden that would be created by

having the lawyer who represents CMEEC in this action review and

duplicate the documents that were reviewed and produced by a

different lawyer in the criminal proceedings would be

prohibitively expensive.

      Thus, applying the proportionality factors, the Court

concludes that the documents requested are not proportional to

the needs of the case.     The Court must therefore deny National

Union’s motion to compel.

IV.   Conclusion

      For the above reasons, the defendant National Union’s

motion to compel is DENIED.

      This is not a Recommended Ruling.       This is a discovery

ruling or order which is reviewable pursuant to the “clearly

erroneous” statutory standard of review.        28 U.S.C. §

636(b)(1)(A); Fed. R. Civ. P. 72(a); and D. Conn. L. R. 72.2.



                                    25
     Case 3:19-cv-00839-JCH Document 60 Filed 10/15/20 Page 26 of 26



As such, it is an order of the Court unless reversed or modified

by a district judge upon motion timely made.

     SO ORDERED this 15th day of October, 2020 at Hartford,

Connecticut.

                           _______________/s/____________

                           Robert A. Richardson
                           United States Magistrate Judge




                                   26
